In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00082-CR

CHRISTOPHER WAYNE MORRISS,                 §   On Appeal from the 89th District Court
Appellant
                                           §   of Wichita County (61,511-C)

                                           §   September 9, 2021
V.
                                           §   Memorandum Opinion by Justice Kerr

THE STATE OF TEXAS                         §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in one of the trial court’s judgments. We affirm the trial court’s judgment on

count 1. We modify the judgment on count 6 to (1) delete and replace “Indecency w/

Child Sexual Contact” with “Indecency w/ Child Exposure” and (2) delete and

replace “2nd Degree Felony” with “3rd Degree Felony.” We affirm the judgment on

count 6 as modified.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Elizabeth Kerr__________________
   Justice Elizabeth Kerr